Citation Nr: 0727875	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-41 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Evaluation of surgical realignment of the quadriceps 
mechanism; mild chondromalacia patella; degenerative joint 
disease of the patellofemoral joint, right knee, which is 
currently rated as 10 percent disabling.  

2.	Evaluation of surgical realignment of the quadriceps 
mechanism; mild chondromalacia patella; degenerative joint 
disease of the patellofemoral joint, left knee, which is 
currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from June 1976 to June 1981.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.     


FINDINGS OF FACT

1.	The veteran has noncompensable limitation of motion in his 
right knee.

2.	The veteran has patellofemoral syndrome and degenerative 
joint disease in his right knee.  

3.	The veteran has noncompensable limitation of motion in his 
left knee.  

4.	The veteran has patellofemoral syndrome and degenerative 
joint disease in his left knee.  


CONCLUSIONS OF LAW

1.	The schedular criteria for an evaluation in excess of 10 
percent, for the veteran's service-connected surgical 
realignment of the quadriceps mechanism, mild chondromalacia 
patella, degenerative joint disease of the patellofemoral 
joint, right knee, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5014, 5256-5263 (2006).  

2.	The schedular criteria for an evaluation in excess of 10 
percent, for the veteran's service-connected surgical 
realignment of the quadriceps mechanism, mild chondromalacia 
patella, degenerative joint disease of the patellofemoral 
joint, left knee, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5014, 5256-5263 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to increased ratings for his 
service-connected knee disorders.  In the interest of 
clarity, the Board will initially discuss whether these 
claims have been properly developed for appellate purposes.  
The Board will then address the merits of the claims, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in March 2004 and March 2006.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the veteran of the 
elements that comprised his claims and of the evidence needed 
to substantiate the claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA requested from the 
veteran relevant evidence, or information regarding evidence 
which VA should obtain (the Board also finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claims.  And, in March 2004, VA provided notification to the 
veteran prior to the initial adjudication of his claims in 
June 2004.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (VCAA notice must be provided to a claimant before 
the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability 
evaluations and effective dates for the award of VA benefits 
until March 2006, after the initial adjudication of his 
claims.  See Mayfield and Dingess/Hartman, both supra.  
Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be further detailed below, the Board 
will deny both of the veteran's increased rating claims.  No 
increased rating or new effective date will be assigned 
therefore.  As such, the untimely notice is harmless error in 
this matter.  

The Board finds that VA satisfied VCAA notification 
requirements here.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  In this matter, the Board finds that VA's duty to 
assist has been satisfied as well.  The RO obtained medical 
records relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions, which he declined.  And VA afforded the 
veteran several medical examinations for his claims.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims for Increased Rating

The record shows that the veteran has undergone bilateral 
patella realignment surgeries and bilateral knee arthroscopy.  

In September 1981, VA service connected the veteran for right 
and left knee disorders.  That decision assigned a 10 percent 
evaluation for the right knee and a 0 percent evaluation for 
the left knee.  In a July 1998 rating decision, the RO 
increased the left knee evaluation to 10 percent.  

In March 2004, the veteran filed an increased rating claim 
for each knee.  In the June 2004 rating decision on appeal, 
the RO denied these claims.  For the reasons set forth below, 
the Board agrees with that decision.        

	Legal Authority

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  

Where, as in this matter, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

Disabilities of the knee are rated under Diagnostic Code (DC) 
5256 through DC 5263 of 38 C.F.R. § 4.71a (2006).  Diagnostic 
Code 5256 addresses ankylosis of the knee.  Diagnostic Code 
5257 addresses recurrent subluxation or lateral instability.  
Diagnostic Code 5258 addresses dislocated cartilage in the 
knee manifested by frequent episodes of "locking," pain, 
and effusion into the joint.  Diagnostic Code 5259 addresses 
the surgical removal of semilunar cartilage.  Diagnostic 
Codes 5260 and 5261 address limitation of motion in the leg.  
Diagnostic Code 5262 addresses impairment of the tibia and 
fibula.  And Diagnostic Code 5263 addresses genu recurvatum.    

The Board also notes the relevance here of DCs 5010 and 5014 
of 38 C.F.R. § 4.71a.  

Regarding DC 5014, the Board notes that the RO rated the 
veteran for his knee disorders under DCs 5099-5014.  
Diagnostic Code 5099 represents an unlisted disability 
requiring rating by analogy to one of the disorders rated 
under the code.  See 38 C.F.R. § 4.27.  In the June 2004 
rating decision on appeal, the RO found DC 5014, which 
addresses osteomalacia, as the most analogous DC to the 
veteran's knee disorders, given the evidence (as detailed 
below) of the veteran's patella disorders.  Diagnostic Code 
5014 does not itself provide disability ratings.  Rather, it 
directs VA to consult DC 5003 for an appropriate rating.  

Diagnostic Code 5010 addresses traumatic arthritis.  The 
medical reports of record (as detailed below) demonstrate 
that the veteran has degenerative joint disease in his knees.  
Moreover, a VA examiner found, in April 2004, that the 
veteran's bilateral knee arthritis likely relates to his 
service-connected knee disorders.  As this finding is 
unchallenged in the record, the Board will consider the 
symptomatology associated with arthritis when considering 
whether an increased rating is due here.  See 38 C.F.R. § 
3.102.  Diagnostic Code 5010 also directs VA to consult DC 
5003 for an appropriate rating.            

Under DC 5003, osteomalacia and traumatic arthritis are to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joints involved.  
When there is some limitation of motion, but which is 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned with involvement of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5014 
(2006).  

Based on a review of the medical evidence noted below, the 
Board finds increased ratings unwarranted here under DC 5003.  
See VAOPGCPREC 9-98 (August 14, 1998) and VAOPGCPREC 23-97 
(July 1, 1997).  

	Facts 

The relevant medical evidence of record predating the 
veteran's claim for increase by one year consists of VA 
examination reports dated in December 2003, February 2004, 
April 21, 2004, April 30, 2004, August 2004, and January 
2005.  See 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o) 
(the effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date).  See also 
38 C.F.R. § 3.157 (2006) (in claims for increase, effective 
date for increase in evaluation may predate claim by one 
year).  

The December 2003 VA examiner noted the veteran's complaints 
of pain and swelling in the previous several months.  The 
veteran indicated that his disorders have not been 
problematic when walking on stairs, and have not been 
problematic with general activities of daily living.  

On examination, the December 2003 VA examiner noted no 
appreciable swelling or effusion, and noted no ligament 
instability.  He noted negative Lachman's and McMurray's, 
stability regarding varus and valgus, and no significant pain 
with deep knee bend.  The examiner found the veteran 
neurovascularly intact with strength of 5/5.  But the 
examiner did note mild tenderness on palpation, noted 
crepitus, and noted positive patellar grind test.  Regarding 
range of motion, the examiner found 5 degrees extension, and 
135 degrees flexion on the right, and -5 degrees extension, 
and 135 degrees flexion on the left.  October 2003 x-rays 
showed very minimal medial or lateral compartment arthritis 
on the knees bilaterally.  

The December 2003 VA examiner diagnosed the veteran with 
bilateral patellofemoral syndrome and degenerative joint 
disease in the patellofemoral joint.  

February 2004 VA examination found the veteran with pain, and 
claims of locking and swelling.  The physician noted range of 
motion of 0 to 110 degrees in the right knee, and 0 to 90 
degrees in the left knee.  The physician found no effusion or 
ligament instability.  But the examiner did find in the right 
knee minimal joint line tenderness medially, and a popping 
sensation from McMurray's testing.  The examiner rendered an 
assessment of arthritis, and of "probable" loose body or 
meniscus tear on the right.  

The April 21, 2004 VA examiner noted the veteran's complaints 
of pain and limitation of motion, and of occasional giving 
way and locking.  He also noted the veteran's claim that his 
right knee is worse than his left knee.  

The examiner noted that the veteran did not use an assistive 
device, and that he had a normal gait and station.  He noted 
that the veteran moved quickly and easily without evidence 
distress.  On examination, the examiner found no effusion.  
He noted range of motion of 8 degrees extension in both knees 
and 129 degrees flexion for the left knee and 126 degrees 
flexion for the right knee.  He noted no observed pain on 
range of motion testing for either knee.  He noted no 
additional limitations after repetitive range of motion 
testing.  He noted no flare ups.  He noted no crepitus and 
found the knee stable when stressed in an anterior/posterior, 
and valgus/varus manner.  He noted muscle strength of both 
knees to be symmetrical and normal.  But he noted mild 
atrophy of the quadriceps muscles in both legs.  

The April 21, 2004 examiner noted that April 2004 x-rays and 
Magnetic Resonance Imaging (MRI) found patellofemoral 
degenerative joint disease and chondromalacia patella in both 
knees.      

The April 21, 2004 VA examiner diagnosed the veteran with 
bilateral chondromalacia patella, and bilateral degenerative 
joint disease of the patellofemoral joint.  And, as already 
noted, the examiner found the veteran's degenerative joint 
disease likely related to the veteran's service-connected 
knee disorders.  

The veteran again underwent VA examination for his knees on 
April 30, 2004.  This examiner recorded the same findings as 
did the April 21, 2004 examiner.  But this examiner noted 
crepitus in both knees.  He noted that the veteran was unable 
to sublux medially or laterally.  He noted the veteran's 
tenderness to palpation along the lateral joint lines.  And 
he noted "significant" arthritic changes shown by x-rays.  
This examiner also noted as assessment of "possible" 
meniscus tear on the left knee.  But in an addendum, the 
examiner found possible injury to the meniscal capsule 
attachment and posterior horn medial meniscus, but otherwise 
no meniscal tears.  This examiner ultimately injected both 
knees with steroidal medication.  

The August 2004 VA examiner found the veteran with complaints 
of pain, and claims that the April 2004 injections were not 
effective.  The examiner stated that the veteran ambulated 
with a mildly antalgic gait.  He noted tenderness to 
palpation under the facets of the patella.  He noted 
patellofemoral crepitus.  He noted 5 degrees extension and 
130 degrees flexion, bilaterally.  He noted no effusion.  He 
noted +5 strength in the quadriceps and hamstring.  He noted 
no edema below the knees.  He noted the veteran's knees as 
stable.  And he diagnosed the veteran with arthritis.  

The January 2005 VA examination report noted the veteran's 
complaints of pain.  The examiner found normal gait without 
any acute distress.  On examination, the examiner noted the 
veteran's tenderness along the medial facets, patellar 
facets, and that he had a mild degree of patellofemoral 
crepitus.  The examiner noted range of motion of 5 degrees 
extension to 130 degrees flexion.  The examiner noted no 
effusion, but equivocal McMurray's.  He noted negative 
Lachman testing, and stable varus and valgus.  This examiner 
diagnosed the veteran with bilateral patellofemoral 
arthritis.  

	Analysis

The Board has closely reviewed and analyzed this evidence.  
As will be further detailed below, the Board finds an 
increased rating unwarranted here based on the knee-specific 
diagnostic codes - DCs 5256-5263 - or based on DCs 5010 and 
5014, which address chondromalacia and degenerative joint 
disease.  See 38 C.F.R. § 4.71.  See also Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991); VAOPGCPREC 9-98 (August 
14, 1998); VAOPGCPREC 23-97 (July 1, 1997).  

For an increase under DC 5256, the evidence must show 
ankylosis.  There is no evidence of such in the record here.  
For an increase under DC 5257, there must be evidence of 
recurrent subluxation or lateral instability.  The evidence 
here shows stable knees.  Diagnostic Code 5258 is not an 
avenue for increase here because, despite the veteran's 
complaints of pain, the Board finds no objective medical 
evidence of frequent episodes of "locking," pain, and 
effusion into the joint.  Rather, the examination reports of 
record each find no evidence of effusion.    

Under DC 5259, only a 10 percent rating is authorized so this 
provision would not form the basis for increase.  Under DC 
5260, an increase beyond 10 percent requires flexion limited 
to 35 degrees.  The evidence shows that the veteran's range 
of motion consistently has been shown at 90 degrees flexion 
and beyond.  Under DC 5261, extension limited to 15 degrees 
or higher warrants a rating in excess of 10 percent.  But 
here, the evidence shows the veteran's extension to be 
consistently measured at or below 8 degrees.  

For an increased rating under DC 5262, the evidence must show 
impairment of the tibia and fibula.  Though the evidence 
shows a quadriceps disorder, the Board does not find this to 
be evidence of tibia-fibula impairment.  And an increase is 
not warranted under DC 5263 as there has not been any 
findings of genu recurvatum here.  

And an increase is unwarranted under DCs 5010 and 5014.  The 
veteran clearly has chondromalacia and degenerative joint 
disease.  And he has clearly demonstrated some noncompensable 
limitation of motion in his knees (between 8 degrees 
extension and 90 degrees flexion).  But an increase is not 
warranted for this limitation beyond the 10 percent 
evaluations the RO has already awarded.  See 38 C.F.R. § 
4.71, DC 5003; Lichtenfels, supra; VAOPGCPREC 9-98, 
VAOPGCPREC 23-97.  To award the veteran separate 10 percent 
evaluations for his chondromalacia and degenerative joint 
disease - based on limitation of motion - would not be 
authorized under the code.  The evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  See also 
Esteban v. Brown, 6 Vet. App. 259 (1994).   

The Board has considered whether higher ratings are warranted 
for the veteran's service-connected knee disorders based on 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  But the Board finds 
an additional increase under this authority unwarranted.  
Each examination report indicates that the veteran retains 
substantial range of motion in his knees, and only has 
minimal pain associated with his knee disorders.  

The Board has also considered whether an increased rating 
would be due here on an extraschedular basis.  But the Board 
finds unwarranted any such increase.  There is no medical 
evidence of record that the veteran's left knee disorder 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitates any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  38 C.F.R. § 3.321(b)(1) (2006).  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).

And the Board has closely considered the veteran's various 
statements of record.  While these statements may impact a 
Board's findings, laypersons without medical expertise or 
training are not competent to offer medical evidence on 
matters involving diagnosis or etiology.  Therefore, the 
veteran's statements alone are insufficient to prove his 
claims.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

	
ORDER

1.	Entitlement to an increased rating, for the veteran's 
service-connected surgical realignment of the quadriceps 
mechanism with mild chondromalacia patella and degenerative 
joint disease of the patellofemoral joint of the right knee, 
is denied.        

2.	Entitlement to an increased rating, for the veteran's 
service-connected surgical realignment of the quadriceps 
mechanism with mild chondromalacia patella and degenerative 
joint disease of the patellofemoral joint of the left knee, 
is denied.        



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


